Citation Nr: 0520267	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  98-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disorder.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision from the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO) which determined that new and material evidence 
had not been submitted to reopen the veteran's claim of 
service connection for a back disorder.  

In this regard, the Board notes that the veteran's initial 
claim for service connection for a back disorder was denied 
by rating action dated in June 1971.  He was notified and did 
not appeal the adverse determination.  In May 1991, the 
veteran filed an application to reopen the claim for service 
connection for a back disorder.  The RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.  The veteran appealed.  In a 
February 1994 Board decision, it was determined, in pertinent 
part, that new and material evidence to reopen the claim of 
service connection for a back disorder had not been 
submitted.

The veteran again filed an application to reopen his claim 
for service connection for a back disorder in March 1998 and 
his claim was again denied.  He appealed to the Board and in 
a January 2001 Board decision, it was determined that new and 
material evidence had not been presented to reopen the claim 
for service connection.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In 
April 2001, the parties to the appeal filed a Joint Motion to 
Remand and To Stay Further Proceedings.  By Order dated in 
April 2001, the Court vacated the Board's January 2001 
decision, and remanded the case pursuant to 38 U.S.C.A. § 
7252(a).  

The Board remanded the case in September 2001 for further 
development, and the case was returned to the Board in May 
2002.

In May 2002, the Board undertook additional development of 
the issue currently on appeal.  Thereafter, in May 2003, and 
due to a new court precedent, the Board was required to once 
again remand the matter to the RO.  Upon completion of 
additional development, the RO issued a Supplemental 
Statement Of the Case in which it continued the denial of the 
veteran's claim.  

Finally, of note, during the course of the appeal, in 
November 1998, the veteran testified at a hearing at the RO 
before RO personnel, and in November 2000, testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  
Transcripts of the proceedings are of record.  


FINDINGS OF FACT

1.  In a February 1994 Board decision, the veteran's 
application to reopen service connection for a back disorder 
on the basis of new and material evidence was denied.  
Reconsideration of this Board decision has not been 
requested, on motion, by the veteran or his representative, 
or by the Board.

2.  Additional evidence associated with the claims file since 
the Board's February 1994 decision is not by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a back 
disorder.  

3.  Additional evidence associated with the claims file since 
the Board's February 1994 decision does not bear on whether a 
low back disability had its onset or was aggravated during 
active service.  




CONCLUSIONS OF LAW

1.  The February 1994 Board decision denying the veteran's 
claim to reopen service connection for a back disorder is 
final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).  

2.  The requirements to reopen the claim for service 
connection for a back disorder have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a February 2005 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify new and material evidence showing that a low back 
condition was incurred or aggravated by active duty military 
service.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the veteran's VA 
outpatient treatment records.   Additionally, the RO obtained 
identified treatment records from Thayer Medical Clinic, St. 
Margaret's Hospital, St. Frances Medical Center, and Dr. D. 
M. Gallagher.  Finally, the veteran was afforded 
opportunities to testify and set forth his contentions during 
hearings at the RO.  In a July 2003 Report of Contact, the 
veteran indicated that he had no further evidence to submit 
in support of his claim, and significantly, he has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

Service connection for a low back disability was originally 
denied by a June 1971 rating decision on the basis that the 
veteran had a back disability prior to service which was not 
aggravated by service.  The veteran did not perfect a timely 
appeal to this decision.  A February 1994 Board decision 
found that new and material evidence to reopen the claim for 
service connection for a low back disability had not been 
presented.  It was also found that there was no clear and 
unmistakable error in the June 1971 decision.  Unless the 
Chairman of the Board orders reconsideration, all decisions 
of the Board are final on the date stamped on the face of the 
decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 
511(a), 7103(a), 7104(a).  Because the record does not 
reflect that the veteran or his representative, or the Board 
requested reconsideration of the February 1994 Board 
decision, the decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  This 
decision is the last final adjudicative action addressing the 
issue of service connection for a low back disability on any 
basis.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the veteran's 
claim in March 1998 (culminating in the current appeal); that 
version appears in the 1998 edition of Title 38 of the Code 
of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

The evidence before the Board at the time of the February 
1994 decision included the service medical records and 
written argument from the veteran.  The service medical 
records, as summarized in the February 1994 decision, 
included a pre-service history recorded upon entrance 
examination of compression fractures at L3 and L4 as a result 
of an automobile accident.  Other service medical records 
reflected treatment for a back disability, to include 
references from the veteran to the pre-service back injury 
with continuing pain since the time of this injury.  The 
service medical records did not reflect an in-service injury 
to the back and the x-rays conducted of the back during 
service were negative.  While the veteran was treated on 
numerous occasions during service for a back injury, the 
Board concluded in the February 1994 decision that the 
veteran's back complaints were always related to the pre-
service back injury.  

The written argument from the veteran before the Board at the 
time of its February 1994 decision included his contention 
that he entered service without any residual back disability 
from the pre-service automobile accident.  He also argued, 
essentially, that to the extent it was concluded that he had 
a back disability prior to service, this disability was 
aggravated by service.  

Evidence submitted since the February 1994 Board decision 
includes both pre- and post-service medical treatment 
records, VA outpatient treatment records, hearing testimony, 
lay statements, and statements from private physician.  

Of record are private treatment records from D. M. Gallagher, 
M.D., dated in 1967 and 1968.  A February 1968 letter from 
Dr. Gallagher to the Selective Service System indicated that 
the veteran was hospitalized on April 24, 1967 following an 
auto accident.  The veteran sustained compression fractures 
of T12 and L1 vertebrae, plus a torn left medial meniscus.  
While hospitalized he developed a left phlebothrombosus.  
When last seen in January 1968, he still had low back pain.  
An x-ray report dated in January 1968 noted that there was 
satisfactory healing of the compression fractures with no 
significant residual changes.  

Hospital records from St. Margaret's Hospital reveal that the 
veteran was admitted on April 23, 1967 following the 
automobile accident.  He was discharged on May 13, 1967.  

A March 1978 hospital report from St. Francis Hospital 
indicates that the veteran was treated for thoracic outlet 
syndrome.  An examination report noted that a musculoskeletal 
examination of the lower extremities was essentially normal.  

VA outpatient treatment records in 1991 and 1992 show 
treatment for musculoskeletal pain variously characterized as 
arthritis or osteoarthritis.   

Of record is a March 1998 statement submitted by a service 
comrade who served with the veteran during his active duty.  
He stated that the veteran injured his back during service 
after diving into a pool from a high board.  

In a March 1998 letter, a physician from the Thayer Medical 
Clinic stated that the veteran had evidence of an old injury 
to the spine.  He was unable to pinpoint the date, but 
understood that the veteran's medical records indicated the 
time of his injuries.  

The veteran also claimed in sworn testimony presented at a 
November 1998 hearing before a VA hearing office and later 
during the November 2000 hearing before the undersigned 
Veterans Law Judge that he injured his back during service 
after diving into a pool.  Additional testimony presented at 
these hearings by the veteran in essence repeated his 
assertion that his back was asymptomatic prior to service, 
and that any pre-existing back disability was aggravated by 
the rigors of service, to include the aforementioned diving 
injury.  

Also submitted were reports from a physician at the Thayer 
Medical Clinic, dated in February 1999.  They included X-ray 
reports revealing degenerative disc changes at the L1-L2 and 
L2-L3 levels.  Significantly, this physician stated with 
regard to whether these findings were manifestations of an 
in-service injury as follows: "I am unable to determine 
whether [the veteran's] military stint caused his low back 
problem or aggravated previously existing low back problems 
as that was so long ago."

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and 
material evidence has not been received with respect to the 
claim for service connection for a back condition.  In this 
regard, the evidence submitted indicates that the veteran has 
a current back problem and that he had a preexisting back 
problem prior to entry into military service, but doesn't 
include competent medical evidence that a back problem was 
incurred or aggravated by service.  

In this regard, the pre-service treatment records from Dr. 
Gallagher are new to the extent that they were not previously 
of record.  These records essentially confirm, however, that 
the veteran had a pre-service back disorder.  They further 
note that the veteran continued to experience back pain 
related to the injury up to several months prior to his entry 
into military service.  Thus, they do not support the 
contention, as alleged by the appellant, that he had no 
preexisting back condition.  As such, they are not material 
for purposes or reopening the finally denied claim.  

The current private and VA outpatient treatment records that 
show that the veteran has a current back condition are 
essentially duplicative of evidence previously before the 
Board, and as such, are not new and material.  

The statements from the physician at Thayer Medical Clinic 
have been considered.  However, neither statement submitted 
offers any probative medical evidence with respect to the 
etiology of the current back disorder.  In one statement, the 
examiner noted that the veteran's injuries were "old", 
while in the other statement he noted that he was unable to 
determine whether the condition was caused by service.  Thus, 
even when presuming the credibility of the evidence, they are 
not material for purposes of reopening the claim.  

Finally, the Board has considered the veteran's testimony and 
the buddy statement that indicate that the veteran incurred a 
back condition after a diving accident in service.  While 
this allegation as to the etiology of the current back 
condition is new, the veteran's service medical records and 
other competent evidence of record do not document treatment 
for a diving injury during service.  Hence, the allegation, 
without any supportive evidence, is not so significant that 
it must be considered in deciding the merits of the claim.  
Moreover, to the extent that the veteran argues that his 
current back condition is due to the service, as a layperson 
without medical training and expertise, the veteran is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim for service connection 
for a back disorder has not been received, and that the 
appeal must be denied.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a back 
disorder is denied.  



	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


